Citation Nr: 0018306	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for cold weather injuries, 
to include arthritis and Raynaud's syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
cold weather injuries, to include arthritis and Raynaud's 
syndrome.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has residuals of cold weather injuries, 
including arthritis and Raynaud's syndrome, that are related 
to service.

2.  The claim for service connection for cold weather 
injuries, to include arthritis and Raynaud's syndrome, is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for cold weather 
injuries, to include arthritis and Raynaud's syndrome, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints of, 
or findings of, a cold weather injury, arthritis, or 
Raynaud's syndrome.  

In a letter dated in May 1998 the RO requested that the 
veteran indicate when and under what circumstances he was 
exposed to cold weather which resulted in his claimed cold 
weather injury.  In a statement dated in May 1998, the 
veteran essentially contended that he was exposed to cold 
weather during service in January or February 1964 at Fort 
Devens, Massachusetts and from October 1964 to March 1965 and 
from January 1966 to March 1966 in Grafenveure, Germany.  He 
claimed that he had many more short term cold weather 
exposures of two weeks or less. 

Outpatient treatment records from the Clarksburg VA Medical 
Center (VAMC) dated from April 1997 to October 1998 showed 
that the veteran was treated on several occasions for 
degenerative joint disease (arthritis) of several joints.  

On VA examination in November 1998 the diagnoses included 
degenerative arthritis of the knee, right elbow, C-spine, and 
right shoulder and hand at the carpal region.  

Received by VA in July 1999 were several lay statements 
submitted by the veteran.  In a statement dated in June 1999 
the veteran's wife reported that in April 1966 the veteran 
showed her that his hands and feet were peeling.  She 
indicated that the veteran was in extremely cold weather 
while he was on duty in Europe, and claimed that his hands 
and feet continued to peel after he got out of the Army.  

In a statement dated in June 1999 the veteran reported that 
while stationed at Fort Devin, Massachusetts with the 5th 
Infantry Division in late January or early February 1964, 
they went out on a seven day cold weather readiness test, and 
that there were extreme weather conditions including 2 feet 
of snow and temperatures ranging from 0 to 20 degrees below 
zero.  He claimed that after five days the test was 
discontinued due to a lot of fellow servicemembers suffering 
from frostbite.  

In a statement dated in July 1999 the veteran reported that a 
lack of documentation in his medical records did not mean 
that he never suffered cold weather injury.  He claimed that 
he suffered from arthritis of the spine, elbows, shoulders 
and knees, and that he had a lot of trouble with muscular 
weakness.  He indicated that he never sought any treatment 
for his cold weather injury, and that his tour of duty was in 
a cold weather environment.  

In a statement dated in July 1999 a relative reported seeing 
peeling skin and swelling on the veteran's hands and feet 
shortly after the veteran was discharged from the Army in 
1968.

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served ninety (90) days or more during a 
period of war, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for cold weather injuries, to include 
arthritis and Raynaud's syndrome, is not well grounded.  To 
sustain a well grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The first element required for a well-grounded claim of 
service connection is a medical diagnosis of the condition, 
and a review of the record shows that there is no evidence 
showing that the veteran has Raynaud's syndrome.  In the 
absence of medical evidence showing the presence of Raynaud's 
syndrome, the claim for service connection for cold weather 
injury on that basis does not meet the test of plausibility 
and is therefore denied as not well-grounded.  

On VA examination in 1998 the diagnosis was degenerative 
arthritis of multiple joints.  The Board therefore finds that 
he has submitted evidence showing that he has a current 
disability of arthritis; thus, on that basis, he has 
satisfied the first requirement of Caluza.  Service medical 
records show no complaints of or findings of cold weather 
injury, or arthritis, and the veteran claims that he did not 
report or seek treatment for his cold weather injuries during 
service.  He contends, however, that he has arthritis as a 
result of exposure to cold weather during service at Fort 
Devens and in Germany.  As noted above, evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded.  
King, supra.  Accordingly, his contentions that he was 
exposed to cold weather in service are accepted as true.  
However, there is no competent evidence showing that he 
sustained a cold weather injury during service, or that he 
sustained arthritis therein.  Therefore, he has not submitted 
evidence sufficient to satisfy the second requirement of 
Caluza - lay or medical evidence of incurrence or aggravation 
of a disease or injury in service.  

Additionally, the veteran has not submitted any competent 
(medical) evidence showing a nexus between a cold weather 
injury or arthritis and his period of service.  Although he 
has contended that he was exposed to cold weather during 
service, and as a result, he now has arthritis, lay 
statements, such as the veteran's own contentions, are not 
competent evidence in this matter.  As a layperson, he does 
not have the expertise to establish a medical diagnosis.  
Similarly, although a number of lay statements discuss the 
veteran's alleged exposure to cold weather in service, as 
well as the way his hands and feet looked after service, 
these lay statements do not provide the nexus (competent 
medical evidence) needed to well-ground the veteran's claim.  
Layno, supra.  The Board therefore finds that these lay 
statements are not competent evidence to provide a medical 
nexus.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, absent competent medical evidence showing that 
the veteran's arthritis is related to cold weather injuries 
in service, the claim is not well-grounded, and he has not 
met the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Caluza, supra.  As the Board finds that the 
veteran's claim is not well grounded, the benefit-of-the-
doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for cold weather injuries, to include 
arthritis and Raynaud's syndrome, is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

